DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.

Response to Amendment
The amendment filed on 2/22/2022 has been entered. Claim 1 is currently amended.  Claim 7 has been cancelled.  Claims 1-6 and 8-9 are pending and are under examination in this office action.

Response to Declaration
The Declaration under 37 CFR 1.132 filed 2/22/2022 is insufficient to overcome the rejection of claims 1-5 and 7-9 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement as set forth in the last Office action.
The Declaration describes the difference between conventional quenching process and the currently claimed continuous cooling process to achieve ausferritic microstructure.
The declaration states that the term “quenching” is reserved exclusively for rapid cooling, which is usually conducted by immersing a workpiece in a liquid quenching medium, such as water, oil or molten salt; and that a skilled metallurgist would never refer to a quenching process step as “continuous cooling.” Likewise. a skilled metallurgist would never refer to a continuous cooling process as “quenching.”
The declaration states that “as a senior metallurgist, upon careful review of US 16/571,531, it is my expert opinion that the present patent application fully describes the invention and contains all of the information required for fellow metallurgists to reproduce the claimed method in which ausferrite is established during continuous cooling after hot-rolling, forging or casting, followed by annealing or “baking” in air to complete the transformation. Any non-disclosed information detailing how a particular austempered steel component having a specified chemical composition and section thickness can be produced so as to exhibit a particular tensile strength, fracture elongation and/or fracture toughness, can be readily determined by a metallurgist using standard analytical techniques without requiring more than a limited amount of trial and error”.
Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962).  In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986); MPEP 716.01(c)(III).
The opinion is making a conclusion on a legal (as opposed to factual) issue (see p. 3, paragraph 10).
The Declarant is the sole named inventor in the instant application.  While the opinion testimony of a party having a direct interest in the case is less persuasive than opinion testimony by a disinterested party, it cannot be disregarded for that reason alone and may be relied upon when sufficiently convincing. See Ashland at 294; Cf. In re McKenna, 203 F.2d 717, 720, 97 USPQ 348, 350-51 (CCPA 1953).
 The Declaration does not provide factual support to back up the opinion.
In summary, the Declaration presents the opinion testimony of the inventor of the present application regarding whether the claims are adequately enabled by the specification.  The Declarant is the sole named inventor in the instant application.  The Declaration does not provide factual support to back up the opinion.
The portions of the Declaration noted above have been considered, but cannot be given any weight because to overcome a case of lack of enablement, the applicant must present argument/evidence that the disclosure would have enabled one of ordinary skill in the art to make and use the claimed invention at the time of filing.  See MPEP 2164.05.  This declaration provides the inventor’s opinion on the sufficiency of their own disclosure, but does not explain how one of ordinary skill would have been able to practice the claimed invention.

Response to Arguments
Applicant's argument, filed on 2/22/2022, with respect to 112(a) and 112(b) rejection has been fully considered but is not persuasive.
Applicant made argument that (a) quenching is not continuous cooling; and that quenching occurs at a faster cooling rate, and that the terms “quenching” and “continuous cooling” are recognized in the art as referring to separate sets of cooling conditions.  
In response, the broadest reasonable interpretation of "continuously cooling" consistent with the specification is cooling at a rate of less than 30 deg C/second without immersion in a quenching medium and without holding temperature [p. 8, lines 10-19].
As evidence by Larrin (“How Fast Do You Have to Quench? Hardenability of Steel”, 2/2019), a steel can be air quenched with a slower rate than oil quenching.  With still air, the quenching rate is less than 10 °C/S.  With compressed air, the quenching rate is less than 30 °C/S in most cases [Figure under “Air Quenching”].  This air quenching is consistent with the definition of “continuous cooling” provided in the specification.  Therefore, the examiner finds quenching meeting the claimed continuous cooling, based on the broadest reasonable interpretation.
Applicant made argument that (b) the claims namely recite the necessary silicon and carbon content, the necessary method steps, and the extent to which those method steps must be carried out in terms of the microstructure that is to be achieved in each method step, whereby austempered steel that contains at least 50% of ausferrite is the desired final product.
In response, the claim includes a wide range of variable conditions, and the fact that most of these conditions are indefinite only magnifies the enablement issue.
Applicant made argument that the formulations used in the claims are more useful than process parameters, such as specific temperatures, duration times, and cooling rates.  The selection of particular process parameters for a particular steel alloy will depend on the chemical composition of the steel alloy, its section thickness, and the desired mechanical properties that are to be achieved. For example, both the annealing temperature and the annealing time are governed by the mechanical properties that a skilled person wants to achieve, which may vary depending on the application in which the final product is to be used.
In response, the current claims are method claims, not product claims.  The claimed method needs to have specific inventive process, not just a generic process.  There are not sufficient process parameters included in the claim to enable one of ordinary skill in the art to practice the invention.  It seems to be more of a guideline for further experimentation than a properly enabled claim.
Applicant made argument that different combinations of annealing temperatures and annealing times were investigated by the inventor (as disclosed on page 22, lines 21-30 of the patent application as filed) and it was found that both a lower annealing temperature for a longer time (see curve #2 of Figure 6 of the patent application as filed and the resulting mechanical properties presented in row 4 in the legend) and two higher annealing temperatures for shorter times (see curves #4 and #5 of Figure 6 and the mechanical properties presented in row 8 and row 10 in the legend) gave similar results, namely substantial improvements of both yield strength and ultimate tensile strength, concurrently with very high ductility. More than one combination of a suitable annealing temperature and a suitable annealing time is therefore possible to achieve a particular result.
In response, Fig. 6 is a stress-strain graph of selected examples.  It does not sufficiently explain how fast is "sufficiently fast" or how slow is "sufficiently slow" in the continuous cooling.
Applicant made argument that reciting the necessary process parameters for each method step and for each austempered steel covered by the scope of claim 1 while covering all possible alternative process parameters would result in unnecessarily long and complex claims.
In response, not wanting a long/complex claim isn’t a reasonable argument against lack of enablement.  Applicant can give a range of process parameters.  In this case, a specific range of cooling rate can be disclosed, rather than "sufficiently fast" and "sufficiently slow".
Applicant made argument that a skilled person in this technical field, i.e. a metallurgist having a knowledge of austempered steel and its production, knows how to prepare a steel alloy having the recited silicon content and carbon content, he or she understands what a fully austenitic temperature is and can determine whether a fully austenitic temperature has been achieved, he understands what continuous cooling means, he or she knows how to analyze a microstructure and can easily recognize proeutectoid ferrite and pearlite, austenite, acicular ferrite, ausferrite and martensite, he or she knows what an Ms temperature is, and understands what annealing means. Applicant therefore submits that a skilled person would be able to determine the recited sufficiently fast cooling, sufficiently slow cooling and intermediate temperatures irrespective of the composition and structure of a particular steel alloy.
In response, if a skilled person in the art knows the details of the claimed process, there will be no invention with this application.  The fact that a person skilled in the art would be capable of conducting the experimentation needed to make or use the invention doesn’t mean that the quantity of expectation required is reasonable.
Applicant made argument that if a skilled person were to require more guidance, Figure 1 of the patent application as filed and the text relating thereto disclose the steps of a method for producing an austempered steel during continuous cooling followed by annealing according to an embodiment of the invention. Figures 2-5 and the corresponding text show microstructures obtained after annealing, Figure 6 and the corresponding text shows stress-strain curves and mechanical properties of austempered steels produced using a method according to the present invention and Examples 1 and 2 provide detailed examples of how two austempered steels were produced.
In response, this again seems like an argument that one skilled in the art would be capable of conducting the research and experimentation needed to practice the claimed invention.  However, the need to look outside the specification for additional guidance seems to point toward a lack of enablement.  Fig. 1 simply labels time and temperature in x axis and y axis, without any numbers.  This is abstract, not concrete enough to guide a skilled person to conduct the process.
Applicant made argument that page 20, lines 23-26 of the patent application as filed disclose that "The cooling time after bundling within the temperature range 460-320 °C was estimated to be about 10 minutes, by using data from the Atlas of Continuous Cooling Transformation Diagrams of Engineering Steels, by M. Atkins, ASM and British Steel Corporation 1980." This publication presents information gathered by the British Steel Corporation on the continuous cooling transformation behavior of a wide range of engineering steels to assist people involved in the practical aspects of heat treatments and hot processing. It contains an index that lists diagram numbers, the types of steel to which they apply, individual compositions and grain sizes. The publication also explains how the diagrams can be used. The presentation of the diagrams allows them to be used readily in solving heat-treatment and related problems. The publication also describes the development of the study of continuous cooling transformation and contains tables linking many national specifications to the relevant diagrams. A revised US edition of this publication was published by the American Society for Metals in 1980. There are however other such publications and other sources of such information that are readily accessible to the skilled person. A skilled person would therefore encounter no difficulty in estimating a suitable cooling time using data from such a source.
In response, the references cited by the applicant give methods for known processes, not specific to the current invention.  One of ordinary skill in the art needs further information beyond the references to conduct the current invention. If the references have all the information to conduct the current practice, there is no invention involved in the application.

Applicant's argument, filed on 2/22/2022, with respect to 103 rejection has been fully considered and is persuasive.  Specifically, prior art Larker does not teach the currently claimed step (e) and (f).  Larker teaches a step (f) after step (e) of cooling to room temperature [0038].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, independent claims 1 is directed to a method for producing an austempered steel comprising initially sufficiently fast cooling followed by sufficiently slow cooling at intermediate temperatures. However, the examiner submits that the applicant has not sufficiently disclosed how fast is sufficiently fast, how slow is sufficiently slow, and how to determine the intermediate temperatures, such that one of ordinary skill would be enabled to make the invention without undue experimentation. The examiner notes that determination of lack of enablement and undue experimentation must be considered in view of several factors. including but not limited to: (A) The breadth of the claims;  (B) The nature of the invention;  (C) The state of the prior art;  (D) The level of one of ordinary skill;  (E) The level of predictability in the art;  (F) The amount of direction provided by the inventor;  (G) The existence of working examples; and  (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP 2164.01. Each factor will be subsequently discussed.
Regarding (A) and (B), the nature of the invention is directed to a continuous cooling of steel alloy with recited silicon and carbon content, in order to achieve the claimed ausferritic microstructure.  This is not well known to one of ordinary skill in the art because factors affecting ausferritic microstructure such as silicon content and cooling rate are not common knowledge.  The breadth of the claim covers the recited silicon content of 1.5-4.4% and carbon content of 0.3-0.8.  Applicant cited cooling rate according to the continuous cooling transformation (CCT) diagram [0057. Spec.].  However, each CCT is composition specific.  It is not clear what the CCT will look like with respect to the wide range of silicon content.  Undue experimentation will be needed for one of ordinary skill to determine the sufficiently fast and sufficiently slow cooling rate based on the breadth of the claim.
Regarding (C) and (D), the recited continuous cooling process is relatively common for cast iron, but not for ferrous alloys.  Thus it is not well known to the state of art; one of ordinary skill would not be able to apply the cooling process for cast iron to ferrous alloys because different composition and structure may require different cooling profile.  Thus, the level of ordinary skill would not be able determine the recited sufficiently fast cooling, sufficiently slow cooling and intermediate temperatures.
Regarding (E), the prior art does not provide predictability of sufficiently fast cooling, sufficiently slow cooling, or intermediate temperatures based on the recited silicon content and carbon content.  The desired microstructure is unpredictable because applicant expressively discloses that there are many factors that can affect the microstructure.
Regarding (F) and (G), the applicant does not provide direction to determine cooling rates and intermediate temperatures.  The applicant does provide working example, but without indicating specific cooling rates or intermediate temperature.
Regarding (H), the number of experiments needed to determine sufficiently fast cooling rate, sufficiently slow cooling rate, and intermediate temperatures with recited silicon content and carbon content is unknown; thus undue experimentation may not be present. While undue experimentation may not necessarily be present with respect to the aforementioned factor (H), the examiner notes that a determination of lack of enablement is made based on analysis of all relevant Wands factors.
In view of the aforementioned points (A)-(H), the examiner ultimately submits that the majority of the relevant Wands factors appear to point to a lack of enablement such that undue experimentation would be required by one of ordinary skill in making the instantly claimed invention.
Claims 2-5 and 8-9 are rejected likewise as depending on claim 1.  Claim 6 is enabled because it recites a closed composition wherein the minimum and maximum amount of the recited alloying elements are given. A skilled person is thereby provided with all of the information necessary to select a suitable steel alloy composition from the claimed ranges for producing austempered steel having high strength, high ductility and/or high fracture toughness.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "sufficiently fast" and “sufficiently slow” in claim 1 are relative terms which renders the claim indefinite.  The term "sufficiently fast" and “sufficiently slow” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how fast is sufficiently fast; and how slow is sufficiently slow.  For the purpose of further examination, a broadest reasonable interpretation is that any cooling rate that prevents formation of proeutectoid ferrite or pearlite will be considered sufficiently fast; any cooling rate that that allows a transformation of austenite to mainly ausferrite will be considered sufficiently slow.
The term "enriched in carbon” in claim 1 is relative terms which renders the claim indefinite.  The term "enriched in carbon” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There does not appear to be a standard regarding “enriched” to which this is compared.  It is not known if 90% carbon or 80% of carbon is regarded enriched; or the claimed 0.3-0.8% of carbon is enriched.  For the purpose of further examination, a broadest reasonable interpretation is that any austenite able to limit formation of martensite and to complete transformation to ausferrite will be considered enriched in carbon.
The term "mainly an ausferritic microstructure” in claim 1 is relative terms which renders the claim indefinite.  The term "mainly an ausferritic microstructure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear, for example, if 55% or 90% of ausferritic is considered “mainly”.  For the purpose of further examination, a broadest reasonable interpretation is that any microstructure with ausferrite being in the highest percentage will be considered as mainly an ausferritic microstructure.
The term “limiting the amount of martensite being formed” in claim 1 is relative terms which renders the claim indefinite.  The term “limiting the amount of martensite being formed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear if formation of martensite is prevented completely or partially.  If it is prevented partially, it is not clear what standard comparison amount is by which the martensite in the claimed method is “limited”.  For the purpose of further examination, a broadest reasonable interpretation is that any amount of martensite being prevented will be considered meeting this limitation.
The term “during growth of acicular ferrite has reached a temperature below its continuously decreasing Ms temperature” in claim 1 is functional language failing to provide a clear-cut indication of the scope of the subject matter embraced by the claim and thus be indefinite (see MPEP 2173.05(g)).  It is not clear if the austenite is already enriched in carbon, or a separate step of enriching carbon is present during growth of acicular ferrite.  For the purpose of further examination, a broadest reasonable interpretation is that either of the aforementioned cases will meet the claimed limitation.
The term “if cooled to ambient temperature or below” in claim 1 is functional language failing to provide a clear-cut indication of the scope of the subject matter embraced by the claim and thus be indefinite (see MPEP 2173.05(g)).  It is not clear if this is an actual required step of the claimed method, or some intended future possible step outside the metes and bounds of the claim.  For the purpose of further examination, a broadest reasonable interpretation is that either of the aforementioned cases will meet the claimed limitation.
The term “wherein the annealing is able to complete the transformation of carbon enriched austenite to ausferrite and to temper any martensite previously formed” in claim 1 is functional language failing to provide a clear-cut indication of the scope of the subject matter embraced by the claim and thus be indefinite (see MPEP 2173.05(g)).  It is not clear if this is actually accomplished in the claimed method, or is this merely a description of the potential of what annealing could possibly do.  For the purpose of further examination, a broadest reasonable interpretation is that either of the aforementioned cases will meet the claimed limitation.
Claims 2-6 and 8-9 are rejected likewise as depending on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        
/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767